Title: To George Washington from Uzal Ogden, 12 June 1789
From: Ogden, Uzal
To: Washington, George



Newark [N.J.] 12th June 1789
May it please your Excellency;

I take the Liberty to inclose the first Number of a periodical Publication. If amidst the numerous and important Concerns of State, your Excellency shall find Leisure to peruse it, and if it shall be honored with your Excellency’s Approbation, it will be esteemed a Favor (if the Request is not improper) if your Excellency shall condescend, in a few Lines, by the Post, to signify

your Approbation of the Work, to be published, with the Testimonie of some eminent Characters, in the second Number. I have the Honor to be, with great Esteem and Respect, Your Excellency’s Most obedient and very humble Servant

Uzal Ogden

